Filed 10/16/15 In re M.V. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re M.V., a Person Coming Under the                                B260636
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. CK87945)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

G.V.,

         Defendant and Appellant.



         APPEAL from the judgment and orders of the Superior Court of Los Angeles
County, Philip L. Soto, Judge. Affirmed.
         Kate M. Chandler, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and Respondent.
         Andrea R. St. Julian, under appointment by the Court of Appeal, for Respondent
Anthony M.
       G.V. (mother) appeals from the dependency court’s November 7, 2014
jurisdictional and dispositional orders: (1) declaring her six-year-old daughter, M.V., a
dependent under Welfare and Institutions Code section 300, subdivision (b) (failure to
protect);1 (2) removing minor from her custody under section 361, subdivision (c); (3)
terminating jurisdiction with a family law exit order granting custody to Anthony M.
(father) and monitored visitation to mother; and (4) requiring mother to complete a drug
treatment program as a condition to modifying the family law exit order.2
       We conclude that substantial evidence supports the court’s jurisdictional findings
and dispositional order removing minor from mother’s custody. We further conclude the
court acted within its discretion in awarding father custody of minor, requiring monitored
visitation and drug treatment for mother. We affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Mother and father3 were never married and lived separately. Prior to her
detention, minor resided with mother who had primary custody and father had alternating
weekend visits. Father has two other children from different mothers.




       1All statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

       2In a May 11, 2015 letter addressed to this court, the Los Angeles County
Department of Children and Family Services (Department) stated it “takes no position as
to mother’s challenge to the [dependency] court’s November 7, 2014, dispositional orders
granting custody of the child to her father and requiring mother to attend a drug treatment
program.”

       3  Father is a non-offending parent and has filed a respondent’s brief in this appeal.
He joins the arguments made by the Department but also contends the court acted within
its discretion in awarding him sole legal and physical custody, and requiring mother’s
visits be monitored based mother’s failure to have engaged in certain services.

                                              2
Prior Referral History


       The family has a history with the Los Angeles County Department of Children and
Family Services (Department) dating back to 2010. On July 1, 2010, a referral was
received alleging that minor was a victim of physical abuse and emotional abuse by
mother. The referral stated that mother and father were arguing at the visitation exchange
location and mother threw a cup of water on father and slapped him while she was
holding minor. During the Department’s investigation, mother refused to meet with the
social worker and the referral was closed as inconclusive.
       On October 22, 2010, the Department received a referral alleging minor was a
victim of sexual abuse and physical abuse by father, which was later closed as
unfounded. On February 11, 2011, a referral was received alleging minor was a victim of
sexual abuse by father and neglect by mother, which was also closed as unfounded.
       On April 28, 2011, a referral was received alleging that minor was a victim of
sexual abuse by father and emotional abuse by mother. During the Department’s
investigation, it was determined that minor “was coached and that mother was reinforcing
the child’s disclosures.” The referral was substantiated as to mother and was determined
to be unfounded as to father. Minor was then detained from mother, released to the care
of father, and a family maintenance court case was opened.
       On May 20, 2011, a referral was received alleging that minor was a victim of
neglect by father. The referral stated father was observed outside his home smoking
marijuana and drinking alcohol. Minor and her siblings were often left outside without
adult supervision. This referral was closed as unfounded.
       On November 22, 2011, the dependency court sustained a section 300 petition and
found true mother and father were involved in a custody battle resulting in referrals to the
Department, including allegations of sexual abuse that placed minor at risk of serious
emotional damage. The court ordered minor to be released back to the home of mother
and ordered that both parents receive family maintenance services. On May 13, 2013, the
court terminated jurisdiction with a family law exit order granting the parents joint legal

                                             3
and physical custody of minor.
       On August 29, 2014, a referral was received alleging that minor was a victim of
neglect by mother. The referral stated that mother and minor were in a car accident and
mother failed to seek medical treatment for minor. Minor disclosed that she bumped her
head during the accident and that her head still hurt. It was also reported that minor was
exposed to incidents of domestic violence between mother and her boyfriend, whom she
lived with along with boyfriend’s mother. The referral was closed as inconclusive.


Current Welfare and Institutions Code Section 300 Petition


       The Department filed a section 300 petition against mother for failure to protect
under subdivision (b). In count b-1, the petition alleged minor was at risk of harm due to
mother’s mental and emotional problems, including paranoid behavior and visual
hallucinations, rendering her unable to provide regular care for minor. On September 15,
2014, mother was involuntary hospitalized for an evaluation and treatment of her
psychiatric condition. In count b-2, the petition alleged her history of drug abuse and
current use of methamphetamine and marijuana rendered her incapable of providing
regular care for minor and placed minor at risk of harm.
       On September 15, 2014, the Department received a referral alleging mother
emotionally abused minor and was absent or incapacitated. The Arcadia Police
Department took minor into protective custody after mother was arrested at the mall. The
reporting party said mother had walked into the mall security office with minor, claiming
she was being followed by someone and that she was being followed by “people for the
past four days.” According to the police report, mother told responding police officers
she wanted to be taken to a domestic violence shelter. However, mother would not
provide the officers with any information, such as her identification, home address,
telephone number, or a contact person. Mother stated she and minor were homeless and
again requested to be transported to the nearest shelter. Mother’s “demeanor grew more
evasive and resistive as [the officers] continued to ask her questions.” Mother was acting

                                             4
paranoid and tried to discontinue the conversation by walking away. The police officers
arrested mother under Penal Code section 148, subdivision (a)(1), for willfully
resisting/delaying a peace officer, and for further investigation of her mindset to
determine if she was a danger to herself or others.
       Mother’s boyfriend’s mother, Christina S., was on her way to the police station
with the intent of having minor released to her care. Christina reported that mother and
minor were currently living with her. According to the police report, Christina said
mother “often displayed irrational behavior and stated people were trying to kill her.”
       When the social worker arrived at the police station, the arresting officer informed
him that mother had been placed on a psychiatric hold for 72 hours and transported to the
hospital. During the booking process, mother had refused to cooperate and continued to
display irrational behavior. Based on her behavior and apparent psychological issues, the
officer determined mother needed to be examined by a doctor and transported her to the
hospital for a 72-hour hold. The social worker contacted father, who stated that he would
be coming to pick up his daughter immediately.
       In an interview with the social worker, minor said she did not see anyone
following them when mother made this report to mall security. She stated that mother
was arrested when she failed to comply with the police officer’s orders. Minor was able
to provide the social worker with father’s name and stated she spent four days with
“father during the week and was returned to . . . mother on Sunday in order to attend
school on Monday.” Minor said she “would prefer to go home with . . . mother [more]
than anyone else at this time.” Minor did not like the idea of Christina taking her home
without mother and she started to cry. She later calmed down when she learned father
was coming to get her.
       When father arrived at the police station, the social worker interviewed him.
Father said he worked as a production designer for a movie company in Hollywood. He
stated this was the second time minor has been taken away from mother, the first
occurring after abuse by mother and mother’s exploitation of minor. Father told the
social worker that mother has physical custody of minor but she was not supposed to

                                             5
move to another home or address without his consent pursuant to a prior court order. He
recently learned that mother had moved and has been changing schools for minor,
violating the court order. Father then found out minor had been missing a lot of school
after the school called requesting minor’s transfer papers. He also said mother has been a
heavy drug user in the past and only cares about money she receives from child support
and “cares less for the wellbeing [sic] of her daughter.” Father said mother was living
with her boyfriend and minor told him that she observed the boyfriend punching mother’s
chest. Mother has not provided father with the address where she currently lives with
their daughter. Mother and minor were involved in a car accident and minor had bumped
her head, but mother failed to seek medical attention. Upon learning about the accident
weeks later, father took minor to urgent care where minor was medically cleared. Father
then made another report to the Child Protective Services hotline. Father reported that a
court order directs mother not to drink alcohol in minor’s presence, however, minor told
father that mother was drinking on two separate occasions. Father said he will be leaving
for Columbia for a movie production and minor will be staying with paternal
grandmother at his house. The Department released minor to father, where she remained
throughout the pendency of the dependency proceedings.
      After mother was discharged from the hospital, she checked into a hotel without
her boyfriend because “she needed time alone.” Mother agreed to meet with the social
worker to address the allegations against her. Mother stated she walked into the security
mall office because she felt someone was following her. She claimed that father had
been sending her threatening emails and had a feeling it was father following her even
though she did not see him in person. Mother said she had a restraining order against
father which expired in June 2014. She told the social worker she had 75 percent custody
of minor and exchanges her with father every other Thursday. Mother denied she was
arrested and claimed the police officer grabbed her arm and handcuffed her when she was
about to leave the mall with minor. She also denied she told the police officer she was
homeless and said she provided him with her home address. Mother admitted that she
tested positive for marijuana and methamphetamine when she was taken to the hospital

                                            6
on September 15, 2014, but did not provide a date as to when she began her substance
abuse, except to state that it was recent. She agreed that minor would remain in the care
of father while the Department continued with its investigation and was willing to attend
any program as recommended by the Department in order to regain custody of her
daughter. The Department was unable to obtain mother’s medical records because she
“specifically signed a form to decline consent to advise [the Department] of her hold
and/or medical condition.” Mother had tested negative for illicit drugs during the
Department’s investigation period.
       Father later told another social worker on the telephone that mother has an
extensive history with drugs and that he terminated his relationship with her prior to
minor’s birth because of her drug use. He believed that mother has abstained from
substance abuse but never for too long of a period. Father has talked about mother’s
substance abuse with social workers, the dependency court, and family law court in the
past. Father further stated that mother’s boyfriend is also a heavy drug user.
       At the September 24, 2014 detention hearing, the court found a prima facie case
for detaining minor and a showing that minor is a person described under section 300,
subdivision (b) was established. The court ordered minor released to father and the
Department to provide family maintenance services. Mother was ordered to submit to
weekly drug testing and a mental health assessment. The court also ordered monitored
visits for mother three times per week for three hours to be monitored by a Department
approved monitor.
       The Department filed a combined jurisdiction and disposition report for the
adjudication hearing. Although minor remained released to father, he made arrangements
for minor to reside at parental grandmother’s house during the time he traveled for work.
Minor told the dependency investigator that sometimes mother “thinks someone is
tracking her and people know where she is and it’s kind of confusing. I don’t know who
it is and I’m scared.” Minor said when mother visited her at the Department’s office on
October 2, 2014, mother told her that a man was following her. Minor stated she has
never seen mother smoke cigarettes or use any drugs. However, she said mother’s

                                             7
boyfriend “smokes a vaporizer. It blows out smoke. It’s like a little tube with a mouth
thing with different flavor sauces that you can taste. One of them smells like a glazed
donut. They smell good.” Minor stated she wants “half time with my mommy and half
time with my daddy. So it is fair.”
       Father told the investigator mother had long-standing mental health and emotional
problems. “In 2010, she hit me once during a visitation exchange. It was unprovoked
and she was holding [minor] when it happened. Recently, I was taking [minor] to the
police station for a visitation exchange. I was carrying [minor] and [mother] came from
behind and tried to rip [her] out of my arms. Then she purposely fell on the ground and
started screaming that I had hit her . . . [The police] looked at the video tape [sic] and told
[mother] that the allegations she made were not true and . . . that they were not going to
press charges.” Father also told the investigator that mother had been abusing drugs
since before minor was born and it is the reason he broke up with her. He stated that “she
used a lot of pot. She also used ecstasy.” Father said he is “perfectly capable of caring
for [minor].”
       Paternal grandmother told the investigator that one time father called her and told
her to come to minor’s school because mother would not let them get into his car. When
paternal grandmother arrived, she saw every time father tried to cross the street to get to
his car, mother drove forward in attempt to hit them. She decided, “That is when I knew
something was mentally unstable with her.” She corroborated that father broke up with
mother because of mother’s drug use. Moreover, mother has a history of accusing people
of assaulting her. Earlier that year mother accused minor’s principal of assaulting her.
The principal ultimately told paternal grandmother that she made arrangements for her to
pick up minor at the back of the school to avoid a scene with mother. Another time when
paternal grandmother picked up minor from school, mother came from behind, grabbed
minor, and screamed that paternal grandmother had assaulted her. The police responded,
spoke with witnesses, and determined that mother falsified the allegations.
       The Department recommended that mother submit to a Evidence Code 730
psychological evaluation to provide a more thorough assessment of mother’s mental

                                               8
capacity to care for minor than a standard mental health evaluation. The result of
mother’s mental health evaluation was still pending at the time of the adjudication
hearing. The Department reasoned, “Given the family’s prior history with [the]
Department, the concerns outlined in this report, and the young age of the child it is felt
that a psychological evaluation is warranted to assess mother’s ability to care for the
child.”
          At the November 7, 2014 adjudication hearing, mother and father appeared with
counsel. The court found the allegations against mother in count b-1 and b-2 to be true
by a preponderance of the evidence and minor was a dependent described under section
300. As to disposition, the court found by clear and convincing evidence under section
361, subdivision (c) that minor “would be in substantial risk of danger to her safety,
protection, physical and emotional well being if returned to . . . mother and there’s no
reasonable means to keep [minor] safe without removal.” The court ordered minor
placed with father under the supervision of the Department. The court noted that father
was a non-custodial parent.
          The court terminated its jurisdiction with a family law exit order, placing sole
legal and physical custody of minor with father. The court ordered monitored visits for
mother with a monitor agreed upon by both parents or a professional monitor as paid for
by mother. Attached to the court’s custody order was a one-page addendum entitled
“Reasons For No Or Supervised Visitation.” The addendum indicated that the court was
ordering monitored visitation because mother had not completed court-ordered programs,
including “drug abuse treatment program with random testing,” “psychiatric evaluation:
following all recommendations,” and “individual counseling: address all case issues,
including mental health wellness, with a licensed therapist or registered intern.” In
referring to the addendum, the dependency court stated, “I think if mother did those
things, she could go to a family law court and then ask for some kind of change. But
until then, I think it’s appropriate to give her monitored visits.” Mother filed a timely
notice of appeal on November 12, 2014.



                                                9
                                        DISCUSSION


A. Jurisdictional Findings


       Mother contends there was insufficient evidence to support the court’s exercise of
jurisdiction over minor. We disagree.
       We apply the substantial evidence standard of review when examining the
sufficiency of the evidence supporting the court’s jurisdictional findings. “[W]e draw all
reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court.” (In re Heather A. (1996) 52 Cal. App. 4th 183, 193.) The pertinent inquiry is
whether substantial evidence supports the finding, not whether a contrary finding might
have been made. (In re Dakota H. (2005) 132 Cal. App. 4th 212, 228.)
       Section 300, subdivision (b), provides in pertinent part: “The child has suffered,
or there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of his or her parent or guardian to adequately supervise or
protect the child, . . . or by the inability of the parent or guardian to provide regular care
for the child due to the parent’s or guardian’s mental illness, developmental disability, or
substance abuse . . . The child shall continue to be a dependent child pursuant to this
subdivision only so long as is necessary to protect the child from risk of suffering serious
physical harm or illness.” To exercise jurisdiction under section 300, subdivision (b), the
court must find: “‘“(1) neglectful conduct by [the parent]; (2) causation; and (3) ‘serious
physical harm or illness’ to the minor, or a ‘substantial risk’ of such harm or illness.”
[Citation.]’ [Citations.]” (In re James R., Jr. (2009) 176 Cal. App. 4th 129, 135.)
       The court sustained jurisdiction based on two allegations. If even one is sufficient,
we may affirm. (In re I.J. (2013) 56 Cal. 4th 766, 773.)




                                               10
       Mother’s Emotional and Mental Issues


       Mother contends there is insufficient evidence of any emotional or mental
problems, and no evidence of a substantial risk of serious physical harm to minor.
Specifically, mother contends that the September 15, 2014 arrest and subsequent
psychiatric hold was an isolated incident that did not constitute sufficient grounds for
finding jurisdiction. We disagree.
       The jurisdictional finding of emotional and mental problems does not stem from
merely one incident. Mother has a long history of mental and emotional problems, which
is highlighted by mother’s prior involvement with the Department that consisted of
multiple referrals and a sustained section 300 petition. Mother’s September 2014 arrest
and subsequent psychiatric hold only demonstrates her continued erratic and paranoid
behavior. Minor told the dependency investigator that mother “thinks someone is
tracking her and people know where she is and it’s kind of confusing. I don’t know who
it is and I’m scared.” Father and paternal grandmother relayed multiple instances of
mother’s mental instability to the dependency investigator. Christina, who lived with
mother, told the police that mother “often displayed irrational behavior and stated people
were trying to kill her.” Throughout the pendency of this case, mother steadfastly refused
to acknowledge there were any problems and repeatedly stated that someone was
following her. She also denied the Department access to her medical records by signing a
form declining the their release. In the jurisdiction and disposition report, the
Department was very concerned about mother’s ability to care for minor, given the
family’s prior history with the Department, the concerns outlined in this report, and
recommended a Evidence Code 730 evaluation to provide a more thorough assessment of
mother’s mental health. We conclude substantial evidence supports the court’s finding
minor was at serious risk of harm based on mother’s emotional and mental issues.




                                             11
       Mother’s Substance Abuse


       Mother contends there was insufficient evidence for the court’s jurisdictional
finding of mother’s substance abuse and current drug use because there was no nexus
between mother’s drug use and any risk of harm to minor.
       We agree with mother that drug use alone without more is insufficient to support
jurisdiction under section 300, subdivision (b). (In re Drake M. (2012) 211 Cal. App. 4th
754, 769.) However, that is not the case here. Mother downplays her own admission to
testing positive for methamphetamines and marijuana after her September 2014 arrest.
Furthermore, father along with paternal grandmother also reported mother’s had long
history of drug abuse. The record also contradicts mother’s contention that her drug use
was harmless. There is substantial evidence supporting mother repeatedly neglecting
minor’s needs and safety. Father told the social worker minor had moved, transferred
schools, and had been missing a lot of school without father’s knowledge and in violation
of a prior court order. He also stated mother only cares about her child support and cares
less for the well-being of minor. Father stated that mother and minor were involved in a
car accident, minor had bumped her head, but mother did not seek medical attention for
minor. This resulted in father taking minor to urgent care and then reporting this incident
to the Child Protective Services hotline. Minor told him that mother’s boyfriend was
physically abusing mother in front of her. Mother had not provided father with the
address where she lived with their daughter. Although minor was unaware that mother
used illicit drugs, she told the investigator that mother’s live-in boyfriend “smokes a
vaporizer,” and father reported that mother’s boyfriend was a heavy drug user. We hold
that substantial evidence supports the court’s finding minor was at risk of serious harm
based on mother’s substance abuse.




                                             12
B. Removal Order


       Mother contends that because the court’s jurisdictional findings were not
supported by substantial evidence, we must also reverse its order removing minor from
her custody.
       Before removing a child from parental custody, a court must find clear and
convincing evidence that if the child were returned home, there is or would be
“substantial danger to the physical health, safety, protection, or physical or emotional
well-being of the minor” and that there are no reasonable means to protect the child
without removal. (§ 361, subd. (c)(1).) “The clear and convincing standard was adopted
to guide the trial court; it is not a standard for appellate review. [Citation.] The
substantial evidence rule applies no matter what the standard of proof at trial. ‘Thus, on
appeal from a judgment required to be based upon clear and convincing evidence, “the
clear and convincing test disappears . . . [and] the usual rule of conflicting evidence is
applied, giving full effect to the respondent’s evidence, however slight, and disregarding
the appellant’s evidence, however strong.” [Citation.]’ [Citation.]” (In re E.B. (2010)
184 Cal. App. 4th 568, 578.)
       We held there is substantial evidence to support the court’s jurisdictional findings
based on mother’s emotional and mental illness, and substance abuse. The same
evidence supports the court’s removal order as well.


C. Terminating Jurisdiction


       Mother argues that the dependency court’s exit order awarding father sole physical
and legal custody of minor and requiring monitored visits for mother was an abuse of
discretion. Mother further argues that the order requiring her to complete drug treatment
program before the family law court could modify the dependency court’s exit order was
improper.
       In terminating jurisdiction, the court has the authority to make custody and

                                              13
visitation orders. (§ 362.4.) “When the juvenile court terminates its jurisdiction over a
dependent child, section 362.4 authorizes it to make custody and visitation orders that
will be transferred to an existing family court file and remain in effect until modified or
terminated by the superior court.” (In re Roger S. (1992) 4 Cal. App. 4th 25, 30, fn.
omitted.) An order entered pursuant to section 362.4 is commonly referred to as an “exit
order.” (In re John W. (1996) 41 Cal. App. 4th 961, 970.) The court is not restrained by
“any preferences or presumptions” in fashioning exit orders pursuant to section 362.4,
and therefore, a specific finding of detriment to the child is not required to deny or
restrict visitation. (In re Nicholas H. (2003) 112 Cal. App. 4th 251, 268; In re Jennifer R.
(1993) 14 Cal. App. 4th 704, 712.) Rather, the court must be guided by the totality of the
circumstances and issue an exit order that is in the child’s best interests. (In re Chantal S.
(1996) 13 Cal. 4th 196, 201; In re Roger S., supra, at pp. 30-31.) In addition, although a
child’s input is to be considered when making visitation orders, it is not the sole factor in
such a decision. (In re Julie M. (1999) 69 Cal. App. 4th 41, 51.)
       We review the juvenile court’s decision to terminate dependency jurisdiction and
to issue an exit order pursuant to section 362.4 for an abuse of discretion. (Bridget A. v.
Superior Court (2007) 148 Cal. App. 4th 285, 300.) When a juvenile court has made a
custody determination in a dependency proceeding, “‘“a reviewing court will not disturb
that decision unless the [lower] court has exceeded the limits of legal discretion by
making an arbitrary, capricious, or patently absurd determination [citations].”’
[Citations.]” (In re Stephanie M. (1994) 7 Cal. 4th 295, 318.) “‘The appropriate test for
abuse of discretion is whether the trial court exceeded the bounds of reason.’” (Id. at pp.
318-319.) Additionally, where the sufficiency of the evidence to support a juvenile
court’s factual findings is challenged on appeal, we also must determine if there is
substantial evidence, contradicted or uncontradicted, to support the court’s order. (In re
Savannah M. (2005) 131 Cal. App. 4th 1387, 1393; In re Jasmine C. (2003) 106
Cal. App. 4th 177, 180.) We review the entire record in a light most favorable to the
findings, drawing all reasonable inferences in support of the lower court’s determination
and deferring to it on issues of credibility of the evidence and witnesses. (In re Albert T.

                                             14
(2006) 144 Cal. App. 4th 207, 216; In re Tania S. (1992) 5 Cal. App. 4th 728, 733-734.) If
there is substantial evidence to support the dependency court’s ruling, we must uphold its
order even if other evidence supports a contrary conclusion. (In re Megan S. (2002) 104
Cal. App. 4th 247, 251.)


       Father’s Custody


       The dependency court did not abuse its discretion in awarding physical and legal
custody of minor to father when it terminated jurisdiction. Minor lived with father
throughout the dependency proceeding and was doing well in his care. Mother did not
seek treatment to address her mental and substance abuse issues, and continued to exhibit
erratic behavior. Given these circumstances, the court was within its discretion in
determining that shared custody was not in the best interests of minor and awarding sole
physical and legal custody to father.


       Mother’s Monitored Visitation


       The reporter’s transcript reflects mother’s counsel did object to monitored
visitation, but only that “as far as the monitor is concerned, we are requesting that the
father pay for the monitor. My client doesn’t have the financial ability to have a
professional monitor [for] her visits.” By failing to object to the monitored visitation,
mother forfeited her right to raise the issue on appeal. (In re S.B. (2004) 32 Cal. 4th 1287,
1293 [to preserve an issue for appeal, a party ordinarily must raise the objection in the
trial court].) Even if mother had objected, the court did not abuse its discretion in
ordering monitored visits for mother. Mother clearly lacked any understanding of her
own mental and emotional problems, and was unable to properly take care of minor.
Mother’s behavior was so troubling that the police had her put on a psychiatric hold.
Moreover, at the time of disposition the Department was concerned about mother’s
mental health that it recommended a 730 evaluation, which would more thoroughly

                                             15
assess mother’s ability to care for minor rather than a generic mental health assessment.
Therefore, the monitored visitation order was not an abuse of discretion.


       Mother’s Drug Treatment


       Dependency courts may require participation in counseling and other programs in
an exit order. (In re Cole Y. (2015) 233 Cal. App. 4th 1444, 1455-1456.) Our Supreme
Court held in In re Chantal S., supra, 13 Cal. 4th 196 that the dependency court may
make collateral orders that are reasonably related to the custody and visitation orders.
(Id. at pp. 203-204.) Section 362, subdivision (d) states in pertinent part: “The program
in which a parent or guardian is required to participate shall be designed to eliminate
those conditions that led to the court’s finding that the minor is a person described by
Section 300.” “In devising these orders, ‘The [dependency] court has broad discretion to
decide what means will best serve the child’s interest.’ (In re Corey A. (1991) 227
Cal. App. 3d 339, 346.) ‘Its determination will not be reversed absent a clear abuse of that
discretion.’ (Ibid.)” (In re Cole Y., supra, at p. 1456.)
       The reporter’s transcript reflects mother’s counsel did not inquire about the basis
for the drug treatment program requirement or object to it, forfeiting her right to raise the
issue on appeal. (In re S.B., supra, 32 Cal.4th at p. 1293.) Even if mother had objected,
the court did not abuse its discretion in requiring a drug treatment program for mother.
By her own admission, mother tested positive for methamphetamine and marijuana in
September 2015. Even though mother tested negative in her weekly drug testing, she has
refused to seek treatment for her admitted drug use. It is not patently absurd for the court
to require a drug treatment program to eliminate mother’s drug use.




                                             16
                                   DISPOSITION


      The dependency court’s jurisdictional findings and dispositional orders are
affirmed.




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             BAKER, J.




                                          17